DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Stewart does not disclose or suggest a method or system wherein once a user correctly identifies the correct potential in a double potential signal, that the processor then automatically updates or corrects all double potential annotations within at least one of a preset or user input distance from the location of the user corrected potential”. This argument is not convincing. Stewart discloses that human input is a valuable addition to the data so when user input is provided it is necessary for the computer system to automatically propagate and apply it to more than one data point at a time (see paragraph 0092). Therefore, it is understood that Stewart discloses, or at least suggests, that the system to automatically propagate the input within at least one a preset distance from the location of the user corrected potential. It is further noted that the claim does not disclose nor require any limitations regarding a preset or a user input distance. Thus, applying it to more than one data point at a time would include distance that is at least a “preset distance” away. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180296108A1 (US10863915B2) granted to Stewart et al. (Hereinafter “Stewart”).
Regarding claim 1, Stewart discloses a method for electrophysiological assessment (e.g. abstract, para 0006, 0095, fig. 4), comprising: acquiring electrical signals from myocardial tissue at multiple locations in a chamber of a heart (e.g. para 0095 receive a plurality of electrical signals from a catheter, and para 0063 and 0065 discussing locations and signals); automatically deriving from the electrical signals, by a computer processor, respective annotations, which are indicative of times within a cycle of the heart at which a conduction wave in the myocardial tissue traversed the locations (e.g. para 0095, figs 2 and 4, processing unit.. processing unit also may receive an indication of a measurement location corresponding to each of the electrical signals; para 0092-0093 discussing the attributes), receiving an input from a user of the computer processor (e.g. para 0007-0008) indicating, for a first location in the tissue where the electrical signals comprise a double-potential signal having a first annotation and a second annotation at different respective times within the cycle of the heart, a selection of the first annotation as a valid annotation (e.g. para 0076, 0092 “Exemplary annotations include activation time, the presence of double activation or fractionation… human input can be a valuable addition to the data, and so when user input is provided it is necessary for the computer system to automatically propagate and apply it to more than one data point at a time.” para 0093); automatically identifying, by the computer processor, one or more second locations, within a predefined distance from the first location, the predefined distance being at least one of a set distance or a user selected distance, (Stewart discloses that human input is a valuable addition to the data so when user input is provided it is necessary for the computer system to automatically propagate and apply it to more than one data point at a time (see paragraph 0092). Therefore, it is understood that Stewart discloses, or at least suggests, that the system to automatically propagate the input within at least one a preset distance from the location of the user corrected potential. It is further noted that the claim does not disclose nor require any limitations regarding a preset or a user input distance. Thus, applying it to more than one data point at a time would include distance that is at least a “preset distance” away.) where the electrical signals comprise double-potential signals, each having two respective annotations (e.g. paras 0092 “computer system to automatically propagate and apply it to more than one data point at a time”, 0095, 0167); automatically selecting, by the computer processor, in response to the selection of the first annotation, one of the two respective annotations as the valid annotation at each of the one or more second locations (e.g. para 0032, 0092 “human input can be a valuable addition to the data, and so when user input is provided it is necessary for the computer system to automatically propagate and apply it to more than one data point at a time.”); and displaying the valid annotations on an electroanatomical map of the heart (e.g. para 0050, fig. 6A, para 0167).  

Regarding claim 2, Stewart discloses the method according to claim 1, wherein the chamber comprises an atrium of the heart (e.g. para 0064).

Regarding claim 3, Stewart discloses the method according to claim 1, wherein the chamber comprises a ventricle of the heart (e.g. paras 0065-0066 “within the heart chamber”).

Regarding claim 4, Stewart discloses the method according to claim 1, wherein the respective annotations comprise respective maximum voltages of a P-wave of the heart (e.g. para 0077).  

Regarding claim 5, Stewart discloses the method according to claim 1, wherein the respective annotations comprise respective most negative dV -s of a P-wave of the heart (e.g. para 0077 “negative time-derivative of voltage”).  

Regarding claim 6, Stewart discloses the method according to claim 1, wherein the respective annotations comprise respective steepest negative slopes of a QRS complex of the heart (e.g. paras 0077, and 0108).  


Regarding claim 7, Stewart discloses the method according to claim 1, wherein prior to the selection of the first annotation as the valid annotation by the user, the computer processor provides an indication to the user that the first annotation is the valid annotation (e.g. para 0036, 0061, para 0153 “finding and showing small regions with activation times critical to sustaining the circuit will guide and help validate map interpretation in many cases”, para 0093).  

Regarding claim 8, Stewart discloses the method according to claim 1, wherein prior to the selection of the first annotation as the valid annotation by the user, the computer processor provides an indication to the user that the second annotation is the valid annotation (e.g. para 0036, 0061, para 0153 “finding and showing small regions with activation times critical to sustaining the circuit will guide and help validate map interpretation in many cases”; para 0093, also, the annotation as displayed could be considered to be an indication of valid annotation on its own). 

Regarding claim 9, Stewart discloses the method according to claim 1, wherein prior to the selection of the first annotation as the valid annotation by the user, for a given second location the computer processor selects the one of the two respective annotations as an invalid annotation (e.g. para 0036, 0061, para 0153 “finding and showing small regions with activation times critical to sustaining the circuit will guide and help validate map interpretation in many cases”; para 0093, also, the annotation as displayed could be considered to be an indication of invalid annotation on its own).  

Regarding claim 10, Stewart discloses the method according to claim 1, wherein prior to the selection of the first annotation as the valid annotation by the user, for a given second location the computer processor selects the one of the two respective annotations as the valid annotation (e.g. para 0036, 0061, para 0153 “finding and showing small regions with activation times critical to sustaining the circuit will guide and help validate map interpretation in many cases”; para 0093, also, the annotation as displayed could be considered to be an indication of invalid annotation on its own).  


Regarding claim 11, Stewart discloses the method according to claim 1, wherein displaying the valid annotations comprises calculating respective local activation times (LATs) 

Regarding claim 12, Stewart discloses apparatus for electrophysiological assessment (e.g. abstract, para 0006, 0095, fig. 4), comprising: a probe configured (e.g. para 0032) to acquire electrical signals from myocardial tissue at multiple locations in a chamber of a heart (e.g. para 0095 receive a plurality of electrical signals from a catheter, and para 0063 and 0065 discussing locations and signals); and a computer processor configured to: automatically derive from the electrical signals, respective annotations, which are indicative of times within a cycle of the heart at which a conduction wave in the myocardial tissue traversed the locations  (e.g. para 0095, figs 2 and 4, processing unit.. processing unit also may receive an indication of a measurement location corresponding to each of the electrical signals; para 0092-0093 discussing the attributes), receive an input from a user of the computer processor indicating (e.g. para 0007-0008), for a first location in the tissue where the electrical signals comprise a double- potential signal having a first annotation and a second annotation at different respective times within the cycle of the heart, a selection of the first annotation as a valid annotation  (e.g. para 0076, 0092 “Exemplary annotations include activation time, the presence of double activation or fractionation… human input can be a valuable addition to the data, and so when user input is provided it is necessary for the computer system to automatically propagate and apply it to more than one data point at a time.” para 0093), automatically identify, one or more second locations, within a predefined distance from the first location, the predefined distance being at least one of a set distance or a user selected distance, (Stewart discloses that human input is a valuable addition to the data so when user input is provided it is necessary for the computer system to automatically propagate and apply it to more than one data point at a time (see paragraph 0092). Therefore, it is understood that Stewart discloses, or at least suggests, that the system to automatically propagate the input within at least one a preset distance from the location of the user corrected potential. It is further noted that the claim does not disclose nor require any limitations regarding a preset or a user input distance. Thus, applying it to more than one data point at a time would include distance that is at least a “preset distance” away.) where the electrical signals comprise double- potential signals, each having two respective annotations (e.g. paras 0092 “computer system to automatically propagate and apply it to more than one data point at a time”, 0095, 0167), automatically select, in response to the selection of the first annotation, one of the two respective annotations as the valid annotation at each of the one or more second locations (e.g. para 0032, 0092 “human input can be a valuable addition to the data, and so when user input is provided it is necessary for the computer system to automatically propagate and apply it to more than one data point at a time.”), and display the valid annotations on an electroanatomical map of the heart (e.g. para 0050, fig. 6A, para 0167).  

Regarding claim 13, Stewart discloses the apparatus according to claim 12, wherein the chamber comprises an atrium of the heart (e.g. para 0064).  

Regarding claim 14, Stewart discloses the apparatus according to claim 12, wherein the chamber comprises a ventricle of the heart (e.g. paras 0065-0066 “within the heart chamber”).  

Regarding claim 15, Stewart discloses the apparatus according to claim 12, wherein the respective annotations comprise respective maximum voltages of a P-wave of the heart  (e.g. para 0077).  

Regarding claim 16. , Stewart discloses the apparatus according to claim 12, wherein the respective annotations comprise respective most negative dV --s of a P-wave of the heart. dt (e.g. para 0077 “negative time-derivative of voltage”).

Regarding claim 17, Stewart discloses the apparatus according to claim 12, wherein the respective annotations comprise respective steepest negative slopes of a QRS complex of the heart (e.g. paras 0077, and 0108).  

Regarding claim 18, Stewart discloses the apparatus according to claim 12, wherein prior to the selection of the first annotation as the valid annotation by the user, the computer processor provides an indication to the user that the first annotation is the valid annotation (e.g. para 0036, 0061, para 0153 “finding and showing small regions with activation times critical to sustaining the circuit will guide and help validate map interpretation in many cases”).  

Regarding claim 19, Stewart discloses the apparatus according to claim 12, wherein prior to the selection of the first annotation as the valid annotation by the user, the computer processor provides an indication to the user that the second annotation is the valid annotation also, the annotation as displayed could be considered to be an indication of valid annotation on its own).  

Regarding claim 20, Stewart discloses the apparatus according to claim 12, wherein prior to the selection of the first annotation as the valid annotation by the user, for a given second location the computer processor selects the one of the two respective annotations as an invalid annotation (e.g. para 0036, 0061, para 0153 “finding and showing small regions with activation times critical to sustaining the circuit will guide and help validate map interpretation in many cases”; also, the annotation as displayed could be considered to be an indication of invalid annotation on its own).  

Regarding claim 21, Stewart discloses the apparatus according to claim 12, wherein prior to the selection of the first annotation as the valid annotation by the user, for a given second location the computer processor selects the one of the two respective annotations as the valid annotation.  

Regarding claim 22, Stewart discloses the apparatus according to claim 12, wherein displaying the valid annotations comprises calculating respective local activation times (LATs) for the first location and the one or more second locations, and incorporating the LATs into the electroanatomical map of the heart (e.g. para 0157).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792